37 F.3d 1492NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Rexford Garland CASSIDY, Plaintiff Appellant,v.R. FLEMING, Warden;  Doctor Thompson, M.D.;  Ms. Epperson,R.N.;  Nurse Minnis;  Edward Murray, Director;Robert Young, Administrator, Defendants Appellees.
No. 94-6730.
United States Court of Appeals, Fourth Circuit.
Submitted August 25, 1994.Decided October 13, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-93-484)
Rexford Garland Cassidy, Appellant Pro Se.
Pamela Anne Sargent, Asst. Atty. Gen., Richmond, VA;  Carlyle Randolph Wimbish, III, Sands, Anderson, Marks & Miller, Richmond, VA, for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.*  Cassidy v. Fleming, No. CA-93-484 (E.D. Va.  May 25, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We have reviewed Appellant's materials submitted in response to the motion for summary judgment, and find that even if they had been served in compliance with Fed.R.Civ.P. 5, the disposition of the case would have been the same